On Rehearing.
O’NIELL, O. J.
Having studied the record in this case again, with the aid of the very strong arguments and briefs on the rehearing, we find yet that the case which *222plaintiff has made out is too doubtful to establish title to an interest in the land held by the defendants. The short question in the case was whether the interest of the late AVilliam S. Parkerson was a commission of 10 per cent, of the collections he made, for the current services which he was rendering from 1901 to 1915, or was a tenth interest in the land itself. Although the letters relied upon by the plaintiff have some bearing upon the question, they do not decide it. Without any reason to doubt the veracity of any one who testified in the case, we cannot say that there is actual proof, or a preponderance of evidence, in favor of the plaintiff.
The decree rendered by this court on the 29th of December, 1922, is now reinstated and made final.
ST. PAUL and ROGERS, JJ., dissent. •